DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's election with traverse Group I, drawn to methods of activation CD32b/c in treating autoimmune disease, 
     that the IgG4 further comprise a proline at position 241 (241P), 
     that the polypeptide is NOT fused to a bioactive peptide amino acid sequence,
     that the polypeptide is an antibody that recognizes an epitope of CD32b/c
     that the subject has NONE of CD32b 695c allele or 2B.a of the CD32b gene,
     and elects SLE in the Response to Restriction Requirement, filed on 10/28/2021 is acknowledged.

     In response to the Office Communication, mailed 01/28/2022, and
     applicant’s remarks, filed 10/28/2021,
     applicant’s remarks, filed 03/28/2022, clarifies that claims 17, 18, 23, 24 and 31 read on the elected species,
     in addition to review the recitation of the claims 16, 19, 20, 21, 25, 26, 28, 29, 30 and 31 identified in the Response filed 10/28/2021; and, in turn,
     applicant confirms that confirms that claims 16-26 and 28-32 read on the elected species. 
  
    Upon searching and upon consideration of applicant’s remarks, filed 10/28/2021 and 03/28/2022, 
    including the Remarks about the Written Opinion, including Caravella, Vidarsson, Omeros, as well as reliance upon canceled claims and the specifics of the pending claims,
    the claims appear to be free of the prior art.

     A method of activating human CD32b/c on CD32b/c expressing cells in the prevention or treatment of an autoimmune disease / allergy in a human subject, comprising the step of administering to said human subject a polypeptide comprising at least one human IgG4 with a lysine at position 409 (409K), using the EU index according to Kabat, wherein the IgG4 recognizes an epitope of BDCA-2 (CD303) and is capable of binding to human CD32b/c with a statistically significant (p=0.05) higher binding affinity than a wild-type human IgG1 having the amino acid sequence of SEQ ID NO: 10 and than a wild-type human IgG4 having the amino acid sequence of SEQ ID NO: 1, when subjecting the polypeptide and the wild type antibodies to an ELISA assay with 1 hour incubation at room temperature in lx PBS on ELISA plates precoated with recombinant CD32b.

     Claims 16-41 are rejoined and under consideration.

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
      Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
 
    Appropriate corrections are required
4. Claims 23-24 are objected to in that “wt” should be amended to “wild type” for clarity.

5. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.- The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 16-28 and 31-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     With respect to “a polypeptide comprising at least one human IgG4 with a lysine at position 409 (409K), using the EU index according to Kabat, wherein the IgG4 recognizes an epitope BDCA-2 (CD303) and is capable of binding to human CD32b/c with a statistically (p=0.05) higher binding affinity than a wild-type human IgG1 having the amino acid sequence of SEQ ID No. 10 and than a wild type human IgG4 having the amino acid sequence of SEQ ID NO: 1, when subjecting the polypeptide and the wild type antibodies to an ELISA assay with 1 hour incubation at room temperature 1 x PBS on ELISA plates precoated with recombinant CD32b” (e.g., see independent claims 16 /33 and dependent claims) and
      monoclonal antibody (e.g., see claims 26-28 and 37-39),    
      where the methods of activating human CD32b/c on CD32b/c expressing cells in the prevention or treatment of autoimmune disease / allergy,
     which do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

      Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of polypeptides / antibodies that recognize an epitope of BDCA-2 (CD303) with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

    Further, Lazar et al. (US 2004/0110226) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly paragraphs [0010], [0032]).  

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     While the instant specification does disclose certain antibodies that recognize an epitope of BDCA-2and is capable of binding to human CD32b/c with a statistically significant high binding affinity that a wild – type having the amino acid sequence of SEQ ID NO: 10 (e.g., MB101 and S241p / R409/ mutations / variants in the specification; claims 29, 30, 40, 41), 
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed polypeptides / antibodies having the claimed specificity, structural and functional attributes which recognize an epitope of BDCA-2 and is capable of binding to human CD32b/c to treat autoimmune diseases / allergy, broadly encompassed by the claimed invention. 

    Note that the claim recites “an epitope” and the specification discloses “an epitope”

     Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed conformational “epitope(s)” and specificity, structural and functional properties that would identify the claimed epitope(s) as well as the claimed polypeptides / antibodies, including specificity, structure(s) and functional attributes.

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  

    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it.


     Most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recite the specificity, structural and functional characteristics of the claimed polypeptides / antibodies that recognize an epitopes(s) of BDCA-2 (CD303) in methods of activating human CD32b/c on CD32b/c expressing cells, encompassed by the claimed methods.  

     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed epitope(s), polypeptides and antibodies encompassing the specificity, structural and functional attributes of the claimed polypeptides / antibodies.  

     Applicant was not in possession of the claimed genus of “epitopes”, specificities, structural and functional antibodies in the absence of providing sufficient structural characteristics of the genus of such polypeptides / antibodies coupled with a known or disclosed correlation between specificity, function and structure in the claims.  

     Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the polypeptides and antibodies that retain the appropriate specificity, structural and functional attributes claimed, including the epitopes.  





    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD40 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemical name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of polypeptides / antibodies, including epitopes with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making polypeptides / antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of polypeptides and antibodies as well as epitopes broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of structural information such as CDRs or heavy / light chains) to provide sufficient structure for the polypeptides / antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

7.  Claims 16-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.

     Applicant has not disclosed how to use polypeptides / antibodies comprising “a polypeptide comprising at least one human IgG4 with a lysine at position 409 (409K), using the EU index according to Kabat, wherein the IgG4 recognizes an epitope BDCA-2 (CD303) and is capable of binding to human CD32b/c with a statistically (p=0.05) higher binding affinity than a wild-type human IgG1 having the amino acid sequence of SEQ ID NO. 10 than a wild type human IgG4 having the amino acid sequence of SEQ ID NO: 1, when subjecting the polypeptide and the wild type antibodies to an ELISA assay with 1 hour incubation at room temperature 1 x PBS on ELISA plates precoated with recombinant CD32b in methods that can prevent an autoimmune disease or allergy / allergies with predictability
   
     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

     In vitro and experimental model studies as well as clinical observations have not correlated well with using polypeptides / antibodies that recognizes an epitopes of BDCA-2 (CD303) capable of binding to human CD32b/c in methods of preventing autoimmunity / allergy.
  
     Since the therapeutic indices of biopharmaceutical drugs such as polypeptides / antibodies that recognized an epitopes of BDCA-2 can be species- and model-dependent as well as clinical observations, 
     it is not clear that reliance on such observations with in vitro / experimental assays as well as Phase clinical trial of MB101 in the instant specification.

     Experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus/insult occur at the same or nearly the same time  
     For example, modulating immune responses is much easier to achieve under such controlled conditions or methods of treating autoimmunity / allergy experienced clinically versus the claimed methods of prophylaxis / prevention of autoimmunity / allergy.  
     With respect to in vivo studies, in vitro and experimental models validate concepts based on studies of human disease, such studies are limited to the “acute” as opposed to “chronic” nature of the disease.  
     Note that in vitro, in vivo and clinical observations do not necessarily reflect the prophylaxis / prevention of autoimmunity / allergy with polypeptides / antibodies.
     Also, note that treatment of autoimmunity / allergy would occur after diagnosis and the disease has been established.  

    For example, Rendon et al. (International Journal of Molecular Sciences 2019, 20, 1475; pages 1-28) reviews Psoriasis Pathogenesis and Treatment, 
    Including Definition and Epidemology, Pathogenesis, 
    where it is noted that psoriasis shows traits of an autoimmune disease on an (auto)inflammatory background with both mechanisms overlapping and even potentiating one another,
       where the activation of dendritic cells in the psoriasis is not clear,
       where research will allow foo a deeper understanding of to which extent autoantigen-specific T cells contribute to the development, chronification and overall course of autoimmunity in psoriasis,
       where genetics has a genetic component,
       where psoriasis is a chronic relapsing disease, which often necessitate a long-term therapy,
        where the Outlook notes that psoriasis as a complex multifactorial disease which various novel therapies have arisen, that psoriasis can be a treatable disease, but initial clinical response in only short lived, requiring treatment with a different biologic,
      where clearly more research is required to answer the question of why the drug survival of some biologicals is limited and the stratification of    psoriasis patents to the optimal drug and ensuring the sustainability of our treatments are the major tasks to be resolved (see entire document).         

     For example, Fanouriakis et al. (Ann Rheum Dis 80: 14-25, 2021; doi: 10.1136/annrheumdis-2020218272), reviews Update on the diagnosis and management of systemic lupus erythematosus (SLE),
Including the clinical heterogeneity, unpredictable course and flares are characteristics of SL
 Where diagnosis of SLE remains clinical, diagnostic criteria are not available and classification criteria are often used for diagnosis,
     where 70% of patients follow a relapsing-remitting course,
    treatment goals include long-term patient survival, prevention of flares and organ damage, and optimization of health-related quality of life
      where SLE continues to be a challenging and disabling disease 


    (see entire document, including Abstract, SLE: A Challenging Disease with a Fascinating Chronicle, Epidemiology and Causes, All Lupus Phenotypes: Great and Small, Metrology and the Rational for Measuring Activity and Damage Indices, Outcomes Measures and Remedying the Failure of Multiples Lupus Trials, Management of SLE: Wining the War by Prevailing in Multiples Battles, Recent Clinical Trials: Paving the Way for the Future. Survival and Mortality and the Impact of Income, Open Questions, Unmet Needs Emerging and Future Therapies

    In view of the lack of predictability of the art to which the invention pertains the lack of established clinical protocols for effective means to prevent autoimmunity / allergies using polypeptides / antibodies that recognizes epitopes of BDCA-2 (CD303) capable of binding to human CD32b/c in methods of preventing autoimmunity / allergy,
     undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for the preventing autoimmunity / allergies, including the scope of autoimmune diseases and allergies using polypeptides / antibodies that recognizes an epitopes of BDCA-2 (CD303) capable of binding to human CD32b/c in methods of preventing autoimmunity / allergy,

     Applicant is invited to amend the claims to avoid the recitation of “preventing”.

8. No claim allowed.

     As indicated above,
     upon searching and upon consideration of applicant’s remarks, filed 10/28/2021 and 03/28/2022, 
    including the Remarks about the Written Opinion, including Caravella, Vidarsson, Omeros, as well as reliance upon canceled claims and the specifics of the pending claims,
    the claims appear to be free of the prior art.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571) 272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 30, 2022